Citation Nr: 1011029	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-05 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as secondary to the service-connected post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs Regional Office (RO) 
located in Louisville, Kentucky.  

In February 2008, the Veteran requested to be afforded a 
hearing to be conducted by a Veterans Law Judge.  See VA Form 
9.  A hearing was scheduled to take place in February 2009, 
but before it was held the Veteran, also in February 2009, 
informed the Board that he wished to cancel his request.  


FINDING OF FACT

In February 2009, prior to promulgation of a decision in the 
appeal, the Board received notification that a withdrawal of 
this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The Board was notified of the Veteran's desire to 
withdraw his appeal in February 2009.  Hence, there remains 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


